DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/27/2022 have been fully considered but they are not persuasive. 
Examiner notes that the claims seem to emphasize the examples of objects in a video that can be processed by methodology cited in the prior art, but does not limit the claims to any steps that would improve the prior art in application to the particular objects.  
Regarding the newly amended language, Applicant argues:  “Kundu does not disclose different privacy levels for different categories of objects appearing in video.”
Examiner notes that Kundu teaches at least two privacy levels as presently claimed.  See reasons for rejection below.
Examiner recommends elaborating on algorithms to identify, categorize, or communicate the objects selected for a particular privacy level. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130004090 to Kundu (“Kundu”) in view of US 20060069926 to Ginter (“Ginter”).
Regarding Claim 1:  “A method for secure video surveillance with privacy features, the method comprising:
processing a video stream on a camera device to identify a plurality of first actionable privacy objects (APOs) (Kundu describes such a camera device as system 100:  “system 100 includes surveillance system 120 (such as a camera, motion detector, etc.) … System 100 includes processing resource 140. Processing resource 140 receives the original image data 125 produced by the surveillance system 120. In one embodiment, the original image data 125 captures at least private information and occurrence of activity visible in the monitored region 110.”  Kundu, Paragraphs 52, 169, and Fig. 1.)
and a plurality of second APOs, … the first APOs corresponding to a first object category afforded a first privacy level, and the second APOs corresponding to a second object category afforded a second privacy level lower than the first privacy level;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “The identified APOs may correspond to substantially any other object which may merit privacy” such as faces and text information such as in license plates.  See Specification Paragraph 5.  Prior art teaches this as: “personally identifiable information (e.g., faces, text information, etc.), … the personal information removed can be data, such as usernames, passwords, credit card numbers, names, telephone numbers, or social security numbers. Further by way of a non-limiting example, personal information also can include biometric data such as fingerprints, retinal prints, images, faces, etc.,” which are embodiments of privacy objects.  Kundu, Paragraphs 22, 55.)
extracting coordinates associated with the first and second APOs to a metadata stream;  (Kudu describes identifying regions of interest in the captured image, which embody coordinates in the image by which the regions are defined:  “the processing resource 140 identifies a region of pixels that in the frame that are used to render the respective object.”  Kundu, Paragraphs 61-63 and Figs. 2-3.  Where necessary, note that, before the effective filing date of the claimed invention, the concept of identifying a region in an image by its coordinates in the image would have been obvious to a person of ordinary skill in the art, because regions in an image are coded by pixel coordinates in the x and y direction.  See Kundu, Paragraphs 149 and 79.)
masking the first and second identified APOs in the video stream;  (“masking personally identifiable information (e.g., faces, text information, etc.) in video feeds”  Kundu, Paragraph 22.)
storing the video stream and the metadata stream on at least one memory device associated with a remote video management system (VMS), the remote VMS communicatively coupled to the camera device;  (“In one embodiment, the processing resource 140 ( or other suitable resource) generates the transformed image data 150 as a first data stream such as an unsecured data stream. The processing resource 140 ( or other suitable resource) generates a second data stream including the supplemental information as a secured data stream requiring authorization to access. As mentioned, a user at the remote location 195 can use a decryption key to decrypt the supplemental information.”  Kundu, Paragraphs 154, 54.)
when received user credentials correspond to limited access privileges, unmasking the second of the identified APOs in the video stream based on received user credentials while the first APOs remain masked, (“the reviewer can identify occurrence of events such as improper scanning of an item at a point of sale checkout terminal, an attempt by a customer to leave the store without paying for items in a shopping cart (a.k.a., a cart push-out), customer in need of help, etc. [exemplifying second APOs] However, since the private information has been removed, the user 108 ( e.g., reviewer) is unable to view the private information. [exemplifying the masked first APOs].”  Kundu, Paragraph 54.)
and using a portion of the extracted coordinates in the metadata stream, to create a modified video stream; and  (“For each frame of video including the object of interest, the processing resource 140 identifies a region of pixels that in the frame that are used to render the respective object. For each frame, the processing resource 140 selectively applies one or more transforms to the region of picture elements representing the object of interest (a face in this example) formed image data 150 in which the object of interest is distorted while neighboring regions in the frame are not distorted,” which produces a modified video by obscuring images at the extracted coordinates.  Kundu, Paragraph 63.  Also see recovering original data in Kundu, Paragraph 154.)
presenting the modified video stream on a remote display device, the remote display device communicatively coupled to the remote VMS.”  (“user at the remote location 195 can use a decryption key to decrypt the supplemental information. The user 108 then uses the decrypted supplemental information and the transformed image data 150 to produce the original image data 125 for playback and viewing”  Kundu, Paragraph 154.)
Regarding Claim 2:  “The method of claim 1 wherein the APOs are [user] selected privacy objects or privacy areas.”  (“a method of masking personally identifiable information (e.g., faces, text information, etc.),” embodiments privacy objects.  Kundu, Paragraph 22. “These bounding boxes can then be used as the dynamic selective masking region [privacy area].”  Kundu, Paragraph 76.)
Kundu teaches that selection of data is automated by a computer, and thus does not teach that it is performed by a user.
Ginter teaches the above claim feature in the context of implementing video delivery and privacy measures:  “participants would be able to securely select from amongst available, alternative control methods and apply related parameter data, wherein such selection of control method and/or submission of data would constitute their "contribution" of control information … support dynamic user selection of information subsets of a VDE electronic information product (VDE controlled content).”   Ginter, Paragraphs 159, 170.)  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Kundu to not automate a user selection of the privacy information as taught in Ginter, because a user selection ”can reflect the actual requirements of a user for information and is more flexible” than the predetermined or automated methods of selection.  Ginter, Paragraph 170.  “content (for example, images, video, audio, and/or text)” Ginter, Paragraph 202.)
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 3:  “The method of claim 1 wherein the first object category is faces of children and the second object category is faces of adults.”  (“By way of a non-limiting example, the personal information removed can be data, such as usernames, passwords, credit card numbers, names, telephone numbers, or social security numbers. Further by way of a non-limiting example, personal information also can include biometric data such as fingerprints, retinal prints, images, faces, etc. … As an example, the distortion can remove image portions or distort original images to prevent a reviewer from identifying a particular person … a party ( or portion thereof) may be obscured …” Kundu, Paragraphs 55-56.  
Although Kundu does not make a distinction between adult faces and children faces, Kundu indicates any object or a particular person can be selected for obscuring and any object can be excluded from obscuring according to preference.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to obscure children’s faces and not other objects in the video, in order to apply a user’s preference for which objects are higher privacy objects.  Kundu, Paragraph 55.)
Regarding Claim 4:  “The method of claim 1 wherein
 the first and second APOs comprise faces of people, and  (“a method of masking personally identifiable information (e.g., faces, text information, etc.),” embodiments privacy objects.  Kundu, Paragraph 22.)
the method further comprises: searching a database, using information in the metadata stream, to identify the people associated with the faces, and (“Smart objects can, for example, be transmitted to a remote location to perform a specified database search on behalf of a user or otherwise "intelligently" search remote one or more repositories of information for user desired information. After identifying desired information at one or more remote locations, by for example, performing one or more database searches, a smart object may return via communication to the user in the form of a secure "return object" containing retrieved information.”  Ginter, Paragraph 216 and statement of motivation in Claim 2.)
“wherein the database is a database of a cloud-based server, and the cloud-based server database is remote from the VMS.”  (“Smart objects can, for example, be transmitted to a remote location to perform a specified database search”  Ginter, Paragraph 216.  “utilizing cloud-based technologies for storage and retrieval of video footage” Kundu, Paragraph 71.  See statement of motivation in Claim 2.)
Regarding Claim 5:  “The method of claim 1 wherein the first object category is non-private license plates and the second object category is private license plates.”  (See reasons for rejection in Claim 3.  The methodology in Kundu allows for any particular video object to be identified for obscuring or not.)
Regarding Claim 6:  “The method of claim 5 wherein first object category is non-private license plates and the second object category is private license plates.”  (See reasons for rejection in Claim 3.  The methodology in Kundu allows for any particular video object to be identified for obscuring or not.)
Regarding Claim 7:  “The method of claim 1 wherein the video stream is stored on a first memory device of the at least one memory device, and the metadata stream is stored on a second memory device of the at least one memory device.”  (“For example, in one embodiment, a server resource transmits the first data stream ( e.g., transformed image data 150) in a separate channel than the second data stream (e.g., encrypted supplemental information).”  Kundu, Paragraph 157.)
Regarding Claim 8:  “The method of claim 7 wherein the first and second memory devices are located at different geographical locations.”  (“utilizing cloud-based technologies for storage and retrieval of video footage”  Kundu, Paragraph 71.)
Regarding Claim 9:  “The method of claim 7 wherein the first and second ”  (The claim is not clear about the definition of a static APO.  Kundu, Paragraphs 54-55 indicate that APOs can be selected from any image features, “activities, events, conditions, etc..”  This spans embodiments that can be categorized under various definitions of static (not moving, not changing, not conditional).)
Regarding Claim 10:  “The method of claim 9 wherein the statics APOs include at least one computer screen and at least one keyboard.”  (“The objects captured in original image data 125 produced by surveillance system 120 include any tangible matter such as persons, retail items, equipment, shopping carts, payment terminals, signs, etc. Kundu, Paragraph 51.  This indicates that any object in the video, including computer equipment can be selected for this purpose.)
Regarding Claim 11:  “The method of claim 1 further comprising: prior to storing the video stream and the metadata stream, encrypting the video stream and the metadata stream on the camera device; and transmitting the encrypted video stream and the encrypted metadata stream from the camera device to the remote VMS.”  (“Simply encrypting the entire video itself is enough to guarantee a level security” Kundu, Paragraph 144.)
Regarding Claim 12:  “The method of claim 1 wherein the received user credentials are received from a user input device that is communicatively coupled to the remote VMS.”  (“As mentioned, a user at the remote location 195 can use a decryption key to decrypt the supplemental information.”  Kundu, Paragraph 154.)
Regarding Claim 13:  “The method of claim 1 wherein the first and second APOs are masked by applying an overlay over the first and second APOs in the video stream.”  (“ (all or some) portions of the image may be obscured” rather than modified.  Kundu, Paragraphs 22, 25-26.)
Regarding Claim 14:  “The method of claim 1 3 wherein the second identified APOs are unmasked by removing the overlay from the second APOs in the video stream.”  (“The difference image captures the data needed to convert obscured portions of the modified video back into the original video.”  Kundu, Paragraph 26.)
Regarding Claim 15:  “The method of claim 1 wherein the first and second APOs are masked by removing the first and second APOs from the video stream.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, removing the identified APOs can be performed by obscuring or filtering out identifiable parts of the image:  “at least modify and/or obscure the video data in such bounded regions.”.  Kundu, Paragraphs 22, 25-26.)
Regarding Claim 16:  “The method of claim 1 wherein the second APOs are unmasked by stitching together select information from the video stream and the metadata stream.”  (“The difference image captures the data needed to convert obscured portions of the modified video back into the original video. … difference image, when "added" back to the transformed image”  Kundu, Paragraphs 26, 146.)
Claim 17, “A system for secure video surveillance,” is rejected for reasons stated for Claim 1, and because prior art teaches: 
“at least one camera device, including; memory; and one or more processors configured to:  (“system 100 includes surveillance system 120 (such as a camera, motion detector, etc.) … System 100 includes processing resource 140. Processing resource 140 receives the original image data 125 produced by the surveillance system 120. In one embodiment, the original image data 125 captures at least private information and occurrence of activity visible in the monitored region 110.”  Kundu, Paragraphs 52, 169, and Fig. 1.)
a remote video management system (VMS) communicatively coupled to the at least one camera device, the remote VMS including: memory; and one or more processors configured to: … present the modified video stream on a remote display device.”  (“user 108 at the remote location can receive the transformed image data 150 as well as the difference image data (e.g., potentially encrypted). Via playback of receive transformed image data 150, the user 108 is able to view … The remote location 195 can include a display screen 130 … remote sources (e.g., remote processor) and communicate with other computers and/or persons.”  Kundu, Paragraphs 140, 145, 54, 164, and Fig. 1.)
Claim 18 is rejected for reasons stated for Claims 7-8 in view of the Claim 17 rejection.
Regarding Claim 19:  “The system of claim 18 wherein the one or more processors of the remote VMS are configured to: access the video stream with the masked APOs from the first memory device; and access the metadata stream from the second memory device to create the modified video stream.”  (“In alternative embodiments as mentioned above, the server resource can combine the first data stream and the second data stream” Kundu, Paragraph 157.  Also note combining the two streams “into the original image data 125.”  Kundu, Paragraph 154.)
Regarding Claim 20:  “The system of claim 17 wherein the one or more processors of the at least one camera device are configured to: access the video stream with the masked APOs from the first memory device; and present the video stream with the masked APOs on the remote display device prior to receiving the user credentials.”  (“Via playback of receive transformed image data 150, the user 108 is able to view the transformed version of the images (i.e. the one without any visible personal information) of the original video captured by surveillance system 120. Authorized users can decrypt the difference information …”  Kundu, Paragraph 148.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483